Exhibit 10.1

AMERISOURCEBERGEN CORPORATION

2001 NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN

     

1.

 

History and Purpose

           (a)  History.  This AmerisourceBergen Corporation 2001 Non-Employee
Directors' Stock Option Plan (the "Plan") is the result of the merger, effective
August 29, 2001 (the "Effective Date"), of the Bergen Brunswig Corporation 1999
Non-Employee Directors' Stock Plan with and into the AmeriSource Health
Corporation 2001 Non-Employee Directors' Stock Option Plan (collectively, with
the Bergen Brunswig Corporation 1999 Non-Employee Directors' Stock Plan, the
"Prior Plans"). Upon the merger of the Prior Plans, this Plan was amended and
restated in the form set forth in this document and renamed the
AmerisourceBergen Corporation 2001 Non-Employee Directors' Stock Option Plan
(the "Plan"). The AmeriSource Health Corporation 2001 Non-Employee Directors'
Stock Option Plan was approved by the shareholders of AmeriSource Corporation
and the Bergen Brunswig Corporation 1999 Non-Employee Directors' Stock Plan was
approved by the shareholders of the Bergen Brunswig Corporation, in each case
before the closing of the merger which created AmerisourceBergen Corporation.
Upon the closing of the merger which created AmerisourceBergen Corporation, the
number of shares subject to options under the Prior Plans and the option price
for such options were adjusted in accordance with the terms of the merger
agreement. Each of the Prior Plans was then adopted by AmerisourceBergen
Corporation. This document applies to all grants of options made under this Plan
on or after the Effective Date. Each grant of options made under either of the
Prior Plans will remain subject to the terms of the applicable Prior Plan, as in
existence immediately prior to the Effective Date, provided that upon the
forfeiture or lapse of any option granted under either of the Prior Plans, the
shares underlying such option shall again be available for issuance pursuant to
this Plan.

           (b)  Purpose.  The purpose of this Plan is to provide members of the
Board of Directors (the "Board") of AmerisourceBergen Corporation (the
"Company") who are not employees of the Company or its subsidiaries with grants
of non-qualified stock options. The Company believes that the Plan will
encourage the participants to contribute materially to the growth of the
Company, thereby benefiting the Company's shareholders, and will align the
economic interests of the participants with those of the shareholders.

     

2.

 

Administration

           (a)  Committee.  The Plan shall be administered and interpreted by a
committee (the "Committee"), which shall consist of two or more persons
appointed by the Board, all of whom shall be "non-employee directors", as
defined under Rule 16b-3 under the Securities Exchange Act of 1934 (the
"Exchange Act").

           (b)  Committee Determinations.  The Committee shall have full power
and authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee's
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.

     

3.

 

Options

           Awards under the Plan shall consist of grants of non-qualified stock
options that are not intended to qualify as "incentive stock options" within the
meaning of section 422 of the Code ("Options" or "Non-qualified Stock Options"),
as described in Section 6. All Options shall be subject to the terms and
conditions set forth herein and to such other terms and conditions consistent
with this Plan as the Committee deems appropriate and as are specified in
writing by the Committee to the individual in a grant instrument (the "Option
Instrument") or an amendment to the Option Instrument. The Committee shall
approve the form and provisions of each Option Instrument.

 



     

4.

 

Shares Subject to the Plan

           (a)  Shares Authorized.  As of the Effective Date, all shares of
common stock of the Company ("Common Stock") that remained available for
issuance or transfer under the Prior Plans (other than shares reserved for
issuance or transfer upon the exercise of options then outstanding under the
Prior Plans) became available for issuance or transfer under this Plan. Subject
to the adjustment specified below, the aggregate number of such shares of Common
Stock is 323,660 shares. Of the 323,660 shares, 169,000 shares had previously
been reserved for issuance or transfer under the AmeriSource Health Corporation
2001 Non-Employee Directors' Stock Option Plan and 154,660 shares had previously
been reserved for issuance or transfer under the Bergen Brunswig Corporation
1999 Non-Employee Directors' Stock Plan. In addition to the 323,660 shares, any
shares underlying options granted under the Prior Plans which are forfeited or
lapse under the terms of such options shall be reserved for issuance or transfer
under this Plan. The shares may be authorized but unissued shares of Common
Stock or reacquired shares of Common Stock, including shares purchased by the
Company on the open market for purposes of the Plan. If and to the extent
Options granted under the Plan terminate, expire, or are canceled, forfeited,
exchanged or surrendered without having been exercised, the shares subject to
such Options shall again be available for purposes of the Plan.

           (b)  Adjustments.  If there is any change in the number or kind of
shares of Common Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation in which the Company is the
surviving corporation, (iii) by reason of a reclassification or change in par
value, or (iv) by reason of any other extraordinary or unusual event affecting
the outstanding Common Stock as a class without the Company's receipt of
consideration, or if the value of outstanding shares of Common Stock is
substantially reduced as a result of a spinoff or the Company's payment of an
extraordinary dividend or distribution, the maximum number of shares of Common
Stock available for Options, the number of shares covered by outstanding
Options, the kind of shares issued under the Plan, and the price per share of
Options may be appropriately adjusted by the Committee to reflect any increase
or decrease in the number of, or change in the kind or value of, issued shares
of Common Stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under such Options; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated. Any
adjustments determined by the Committee shall be final, binding and conclusive.

     

5.

 

Eligibility for Participation

           All members of the Board who are not employees of the Company or a
subsidiary ("Non-Employee Directors") shall be eligible to participate in the
Plan.

     

6.

 

Grant of Options

           (a)  Grants

           (i) Annual Grants. Effective for each annual meeting of the Company's
shareholders after the Effective Date, each Non-Employee Director who is in
office on the day immediately after the annual election of directors shall
receive a grant of a Non-qualified Stock Option to purchase Common Stock for a
number of shares of Common Stock such that the "Black-Scholes Value" of such
grant, measured as of the date of such annual meeting, as determined by the
Board in good faith, is $100,000. The date of grant for any Directors' Annual
Grant under this Section 6(a)(i) shall be the day immediately after the annual
election of directors. In its discretion, the Board may also provide for one or
more grants of Non-qualified Stock Options to any Non-Employee Director who
becomes a Non-Employee Director at a time other than on the date of the annual
meeting of the Company's shareholders to reflect the pro-rata portion of the
$100,000 Black-Scholes Value reflecting the portion of such Non-Employee
Director's service on the Board for the one-year period scheduled to end at the
next succeeding annual meeting.

           (ii) Directors' Equity Option. For each calendar year beginning after
the Effective Date, under the Company's Board Compensation Program, each
Non-Employee Director may elect to forego 50% or more of the annual retainer
compensation authorized by the Board. For each calendar year beginning after the
Effective Date, each Non-Employee Director who elects to forego 50% or more of
annual retainer compensation and does not elect to have the foregone amount
credited in the form of restricted stock under the AmerisourceBergen 2001
Restricted Stock Plan shall receive a grant of a Non-qualified Stock Option to
purchase Common Stock for a number of shares of Common Stock such that the
"Black-Scholes Value" of such grant, measured as the date of the date of grant,
as determined by the Board in good faith, is 1.5 times the amount of the
foregone amount. The date of grant for any Directors' Equity Option grant under
this Section 6(a)(ii) for a calendar year grant after the Effective Date shall
be January 1 of the calendar year to which the grant applies.

           (iii) Other Option Grants. The Board may also make grants of
Non-qualified Stock Options to Non-Employee Directors from time to time in its
sole and absolute discretion.

           (b)  Exercise Price.  The purchase price per share of Common Stock
subject to an Option (the "Exercise Price") shall be equal to the Fair Market
Value of a share of Common Stock on the date of grant. If the Common Stock is
publicly traded, then the Fair Market Value per share shall be determined as
follows: (x) if the principal trading market for the Common Stock is a national
securities exchange or the Nasdaq National Market, the last reported sale price
thereof on the relevant date or (if there were no trades on that date) the
latest preceding date upon which a sale was reported, or (y) if the Common Stock
is not principally traded on such exchange or market, the mean between the last
reported "bid" and "asked" prices of Common Stock on the relevant date, as
reported on Nasdaq or, if not so reported, as reported by the National Daily
Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable and as the Committee determines. If the Common Stock is
not publicly traded or, if publicly traded, is not subject to reported
transactions or "bid" or "asked" quotations as set forth above, the Fair Market
Value per share shall be as determined by the Committee.

           (c)  Option Term.  The term of each Option shall be ten years.

           (d)  Vesting of Options.  Subject to Section 5(e), each Option
granted to a Non-Employee Director pursuant to Section 5(a)(i) or Section
5(a)(ii) shall vest and become exercisable in three equal annual installments,
as of each of the first three anniversaries of the date of grant. Subject to
Section 5(e), each Option granted to a Non-Employee Director pursuant to Section
5(a)(iii) shall be vested and fully exercisable as of the first anniversary of
the date of grant.

           (e)  Termination of Board Membership or Death.

                      (i) Except as provided below, an Option may only be
exercised when vested and while the Grantee is a member of the Board. Except as
provided below, any Option that is not vested as of the date that the Grantee
ceases to be a member of the Board will terminate immediately as of that date.

                      (ii) If a Grantee ceases to be a member of the Board for
any reason other than death or "Cause" (as defined below), the Grantee's Options
that are vested on the date of such cessation shall remain exercisable until the
earlier of the first anniversary of such cessation or the date of expiration of
the Option term, provided that the Board, in its sole discretion, may accelerate
the vesting of unvested Options, on a pro-rata basis reflecting the Grantee's
service from the date of grant through the termination date, upon the cessation
of a Grantee's membership on the Board for any reason other than death or
"Cause."

                      (iii) If a Grantee dies while a member of the Board, the
Grantee's Options (whether or not then vested) shall be and remain exercisable
by the Successor Grantee (as defined below in Section 8(a)) until the earlier of
the first anniversary of the Grantee's death or the date of expiration of the
Option term.

                      (iv) If the Grantee ceases to be a member of the Board for
"Cause", any Option held by the Grantee shall terminate as of the date the
Grantee ceases to a member of the Board. "Cause" shall mean a finding by the
Committee that the Grantee has breached his or her service contract with the
Company, or has been engaged in disloyalty to the Company, including, without
limitation, fraud, embezzlement, theft, commission of a felony or proven
dishonesty in the course of his or her service, or has disclosed trade secrets
or confidential information of the Company to persons not entitled to receive
such information. In the event a Grantee ceases to be a member of the Board for
Cause, in addition to the immediate termination of all Options, the Grantee
shall automatically forfeit all shares underlying any exercised portion of an
Option for which the Company has not yet delivered the share certificates, upon
refund by the Company of the Exercise Price paid by the Grantee for such shares.

           (f)  Exercise of Options.  A Grantee may exercise an Option, in whole
or in part, by delivering a notice of exercise to the Company with payment of
the Exercise Price in cash. Subject to Committee consent, a Grantee may pay the
Exercise Price for an Option through a broker in accordance with procedures
established by the Committee consistent with Regulation T of the Federal Reserve
Board. The Grantee shall pay the Exercise Price and the amount of any
withholding tax due (pursuant to Section 7) at the time of exercise. Shares of
Common Stock shall not be issued upon exercise of an Option until the Exercise
Price is fully paid and any required tax withholding is made.

     

7.

 

Withholding of Taxes

           (a)  Required Withholding.   All Options under the Plan shall be
subject to any applicable federal (including FICA), state and local tax
withholding requirements. The Company may require the Grantee or other person
receiving such shares to pay to the Company the amount of any such taxes that
the Company is required to withhold with respect to such Options, or the Company
may deduct from other compensation payable by the Company the amount of any
withholding taxes due with respect to such Options.

           (b)  Election to Withhold Shares.   If the Committee so permits, a
Grantee may elect to satisfy the Company's income tax withholding obligation
with respect to an Option by having shares withheld up to an amount that does
not exceed the Grantee's maximum marginal tax rate for federal (including FICA),
state and local tax liabilities. The election must be in a form and manner
prescribed by the Committee and shall be subject to the prior approval of the
Committee.

     

8.

 

Transferability of Options

           (a)  Nontransferability of Options.   Except as provided below, only
the Grantee or his or her authorized representative may exercise rights under an
Option. A Grantee may not transfer those rights except by will or by the laws of
descent and distribution or, if permitted under Rule 16b-3 of the Exchange Act
and if permitted by the Committee, pursuant to a domestic relations order (as
defined under the Code or Title I of the Employee Retirement Income Act of 1974,
as amended, or the regulations thereunder). When a Grantee dies, the personal
representative or other person entitled to succeed to the rights of the Grantee
("Successor Grantee") may exercise such rights. A Successor Grantee must furnish
proof satisfactory to the Company of his or her right to receive the Option
under the Grantee's will or under the applicable laws of descent and
distribution.

           (b)  Permitted Transfer of Options.  Notwithstanding the foregoing,
the Committee may provide, in an Option Instrument, that a Grantee may transfer
Non-qualified Stock Options to family members or other persons or entities
according to such terms as the Committee may determine; provided that the
Grantee receives no consideration for the transfer of an Option and the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to the Option immediately before the transfer.

     

9.

 

Change of Control of the Company

           As used herein, a "Change of Control" shall be deemed to have
occurred if:

           (a)  Any "person" (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes a "beneficial owner" (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 35% of the voting power of the then outstanding
securities of the Company, and such person owns more aggregate voting power of
the Company's then outstanding securities entitled to vote generally in the
election of directors than any other person;

           (b)  The shareholders of the Company approve (or, if shareholder
approval is not required, the Board approves) an agreement providing for (i) the
merger or consolidation of the Company with another corporation where the
shareholders of the Company, immediately prior to the merger or consolidation,
will not beneficially own, immediately after the merger or consolidation, shares
entitling such shareholders to 50% or more of all votes to which all
shareholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (ii) the sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company; or

           (c)  After the Effective Date, directors are elected such that a
majority of the members of the Board shall have been members of the Board for
less than two years, unless the election or nomination for election of each new
director who was not a director at the beginning of such two-year period was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period.

     

10.

 

Consequences of a Change of Control

           (a)  Notice and Acceleration.   Upon a Change of Control, the Company
shall provide each Grantee who holds outstanding Options written notice of the
Change of Control.

           (b)  Alternatives.   Subject to subsection (c) below, upon or in
anticipation of any Change in Control, the Committee may, in its sole and
absolute discretion and without the need for the consent of the Grantee, take
one or more of the following actions with respect to any Option: (i) cancel the
Option in exchange for cash or other substitute consideration with a value (as
determined by the Committee) equal to the difference between the Fair Market
Value of the Common Stock subject to that Option and the Exercise Price of that
Option, (ii) terminate the Option after accelerating the vesting of that Option
and providing the Grantee with a reasonable opportunity to exercise that Option
prior to the Change in Control, or (iii) cause the Option to be replaced with an
option to purchase common stock of any successor corporation, which replacement
option is on terms that are at least as favorable to the Grantees as terms that
would satisfy the requirements of Treasury Regulation Section 1.425-1(a)(4)(i)
(notwithstanding the fact that the original Option was not intended to satisfy
the requirements for treatment as an Incentive Stock Option). Any such cash-out,
termination or replacement will be contingent upon the occurrence of the Change
in Control.

           (c)  Limitations.   Notwithstanding anything in the Plan to the
contrary, the Committee shall not have the right to take any action (including
without limitation actions described in Subsection (b) above) that would make
the Change of Control ineligible for pooling of interest accounting treatment or
that would make the Change of Control ineligible for desired tax treatment if,
in the absence of such right, the Change of Control would qualify for such
treatment and the Company intends to use such treatment with respect to the
Change of Control.

     

11.

 

Amendment and Termination of the Plan

           (a)  Amendment.  The Board may amend or terminate the Plan at any
time.

           (b)  Termination of Plan.   The Plan shall terminate on the day
immediately preceding the tenth anniversary of its effective date, unless the
Plan is terminated earlier by the Board or unless extended by the Board with the
approval of the shareholders.

           (c)  Termination and Amendment of Outstanding Options.   A
termination or amendment of the Plan that occurs after an Option is granted
shall not materially impair the rights of a Grantee unless the Grantee consents
or unless the Committee acts under Section 17(a). The termination of the Plan
shall not impair the power and authority of the Committee with respect to an
outstanding Option. Whether or not the Plan has terminated, the Committee shall
not permit the repricing of Options by any method, including by cancellation and
reissuance, without first obtaining shareholder approval.

           (d)  Governing Document.  The Plan shall be the controlling document.
No other statements, representations, explanatory materials or examples, oral or
written, may amend the Plan in any manner. The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.

     

12.

 

Funding of the Plan

           This Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the issuance or transfer of shares with respect to any Options
under this Plan.

     

13.

 

No Fractional Shares

           No fractional shares of Common Stock shall be issued or delivered
pursuant to the Plan or any Option. The Committee shall determine whether cash,
other awards or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

     

14.

 

Requirements for Issuance of Shares

           No Common Stock shall be issued or transferred in connection with any
Option hereunder unless and until all legal requirements applicable to the
issuance or transfer of such Common Stock have been complied with to the
satisfaction of the Committee. The Committee shall have the right to condition
any Option granted to any Grantee hereunder on such Grantee's undertaking in
writing to comply with such restrictions on his or her subsequent disposition of
such shares of Common Stock as the Committee shall deem necessary or advisable
as a result of any applicable law, regulation or official interpretation
thereof, and certificates representing such shares may be legended to reflect
any such restrictions. Certificates representing shares of Common Stock issued
under the Plan will be subject to such stop-transfer orders and other
restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon.

     

15.

 

Headings

           Section headings are for reference only. In the event of a conflict
between a title and the content of a Section, the content of the Section shall
control.

     

16.

 

Effective Date of the Plan

.

           The amendment and restatement of this Plan as the AmerisourceBergen
Corporation 2001 Non-Employee Directors' Stock Option Plan shall be effective on
the Effective Date.

     

17.

 

Miscellaneous

           (a)  Compliance with Law.  The Plan, the exercise of Options and the
obligations of the Company to issue or transfer shares of Common Stock under
Options shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to Section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. The Committee
may revoke any Option if it is contrary to law or modify an Option to bring it
into compliance with any valid and mandatory government regulation. The
Committee may, in its sole discretion, agree to limit its authority under this
Section.

           (b)  Ownership of Stock.  A Grantee or Successor Grantee shall have
no rights as a shareholder with respect to any shares of Common Stock covered by
an Option until the shares are issued or transferred to the Grantee or Successor
Grantee on the stock transfer records of the Company.



           (c)  Governing Law.  The validity, construction, interpretation and
effect of the Plan and Option Instruments issued under the Plan shall
exclusively be governed by and determined in accordance with the law of State of
Delaware, without giving effect to the conflicts of laws provisions thereof.

 

                      As approved by the Board of Directors of AmerisourceBergen
Corporation on

October 31, 2001

 

/s/

William D. Sprague





--------------------------------------------------------------------------------



   

William D. Sprague

   

Secretary

 

 



--------------------------------------------------------------------------------



 